Case 1:18-md-02865-LAK Document 218 Filed 10/25/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION MASTER DOCKET

OF THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX

REFUND SCHEME LITIGATION, DECLARATION OF LUTHER

Case No. 1:18-md-02865-LAK

 

 

This document relates to: 1:18-cv-05053 KISANGA
I, Luther Kisanga, depose and say as follows:
1, I am an associate at the law firm Rosenblatt Limited, counsel for ED&F Man Capital

Markets Ltd. (“ED&F”) in the English Action, and I have personal knowledge of the matters in this
declaration.

2. Far from being the “tip of an iceberg”, ED&F’s Amended Defence merely recognises
that 80 of the vouchers which it produced for clients contained inaccuracies. Its Defence remains
otherwise wholly unchanged, both as regards the accuracy of the great majority (340) of such vouchers,
and with respect to its position generally that it owed no duty of care to SKAT, made no
representations to SKAT and is not responsible for SKAT’s loss.

3. The closure of its Equity Finance Desk, to which SKAT refer at footnote 4, was, as
SKAT are well aware, a commercial decision taken prior to and unconnected with the amendment of
its Defence.

I, Luther Kisanga, hereby declare under penalty of perjury that the foregoing is true and
correct.

Dated: October 25, 2019
London, England $ -
